OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                                   AUSTIN




Eonorable L. b’. Eartarlftlgl
County Attorney
Jefferron County
Belwaont , Teqas
Dear Sir:




           Under date of                       QU.eubtit for the opinion
of thin Department                                a, whiob we quote from
your letters
                                             thla Bill,, oaa np Inde-
                                             by proper resolutiona
                                            , (A) kl;lOW a d~I#OOUXlt
                                              payment of a clpllt pay-
                                             l p a ymento f th e eea o a d
                                            t ta r ? r n o th e r wa r ds,
                                                    oan en Inde eaduit
                                 a diroount on split payment os taxes?
                                f Selrtion 3 in any manner apply to

                                              te taxes, I rerpeot-
                                              truct1on OS the AOO
     in raferencta to split payment of Oountp and Wats taxes.
      (A) Under t&e pro~ielans of this Aot GM & dlso~un* be aI-
     lowea on the fircet paymentmadoundera split paymentof
     Bate sad County taxan? (B) Can a diaoount be albred       on
     t&e aeaond half payment of a split payment of OouLttyand
     state tarea?”
                                                                              574




             The answer to both subdivisions     (A) snd (B) oi’ your first
Queatlon iurm upon the single issue of the applicability            of’ sub-
section (c), ‘action      3, ?enate Bill 402, Acts heguler session,        46th
:eglslcture,    being i.I%lCle 7336, as wended, ~ernon*s Annotated
Clvii ?;tatutes,     to Independent school dlstrlots.    This krtlole,     as
an ectlrety,    allows a split-paymnt     of taxes generally,    the first
hnlf to be p&id on or before ??ovexbcr 30th of a gfven ,tex year and
the last halt on or before July lnt o: the following          year, and pro-
vides for a~ 2$ penalty on rhls last installment If not paid when
due.    It 1~ rurther provided that if taxes are not peid la thla
mimer and althin this tine, then such tares will become del.inGuent
if not paid prior to E‘ebruary 1st of the year succeeding the year
when the assessment rolls are returned, and will carry certain gradu-
ated penalties     cf from l$ to 2$ for the month ct February through
the wnth of July.        The particular  portion of the Artlole with whloh
we cre conoerned here , Fubdf vision (0) , provides that when the tore-
going split-payment      plan of tax payments is adopted, dlsoounts
shall be allowed for prompt payment es follows:
           “(a)   If one-half  (l/2)   of such ad velorem taxes
     have been paid on or before November thirtieth        of the year
     in which the eeme are assessed,      the discount8 herein pro-
     vided for shall be effeotlve      ahd shall apply to the last
     half of the ad velorem taxes lf paid ninety (QO), sixty
     (60), and thirty (30) days, respeotively,       prior to the
     rlret day of July, when the same beoone delinquent as here-
     in provided;    but such discount   shall not apply to the first
     half oT such tams If the same have bmen paid on or betore
     Moveabber thirtieth   of the year in which suoh easesemant Is
     made.*
            For aught that appears in the ioregolng provisions    of
Artlola 7336, aa mended, Vernon’s Annotated Civil Ftatutas,       oonslder-
ad in its entirety,    the ao-aelled  split-payment plan of tax payments
would be applicable    to the taxes of independent school dlstriots    and
the discount   featurs  of Subaectlon  (0) would be evelleble, beceuse
the loneuage   of the statute 1s broad an4 general in scope so as to
oomprehend all poll taxes and all ad velorem .taxes.
           But these statutory provisions      mst be coneldered    in aon-
motion with those of Section 1, Senate Bill 402, .kota, Regular Ses-
sion, 46th Leglalature,    now Artlole 70576, Vernon’s hnnotated Civil
statutes,  allowing the oonstitutional     dieoouut for proltpt payment
of taxes due va~rlous polftioal    subdIvisiona   and taxing dlotrlcts   of
the ftate,  including Independent aohool districts,       if end when the
governing body oi such alatrlots     and aubdlvlslons   adopts aueh dls-
Count feature,   but further providing,    that *in no event shall the
ssme apply to split-payment      of taxes."    This speolflo    prohibition
musti govern the general provisions      of ~ubdlvlslon    (0). hrtiols     7336,
Vernon’6 &notated    Civil Statutes,     allowing the dfsoount on the
last Installment when taxes are paid on the split-payment            plan.
~4noe it is too plain for further disousalon that the latter pro-
ti~i0n  can htiv6 ~0 tippltcati0n   60 ina9p4na4d school amri0ts.ana
~0 aieO0m 44n be allowed tax44 of independent sohool .afstrimt,
psla under the split-payment      plan ) avon thou&h the govsrning b0ap
of suoh ina4ppenaent school aistriot      ordsrs the allowanob OS suoh
dlsoount Ecnerally.
             But we do not man to hereby hold that lna49enaent eohool
districts    oannot elect,  by proper order of its board or trusteas,
to adopt the other provisions     o? Xrt5.014 7336, Vernon@6 Annotated
Civil Statutes,    regarding ths payment or tax48.    For a full ais0u4-
sion oi this yuaetion, w4 enclosa herewith oopy of Opinion      MO.
O-1352, dlreoted to Hon. L. h. Koodu, State Superintendent of Public
Instruction,
           Your eeoond inquiry relates to tha appltostion    of Sub-
diviSion IO), ~rtlols   7336, V4rnon1a Annotated Clvll Statuta8, to
State and county ad valorem taxes.    This Department, in opinion
130. O-1187 to Eonorabla Oeo. II. Sheppard, Couptrollsr   of Pub110
Aooountts, held that, under the Statut,es dlsoussed in this opinion,
the aisoount ror promgt payment will be allowed on the last lnstall-
msnt or state ad oaloram taxo4, paid on the ro-4alled~,,~pl.it-payment
plau, but will not b4 d;ll@wsa on either lnstallasnt    of oounty ad
valomm tares when so,paid.     This opinion furnlrhso a speolrlo
amwor to your gu64tion, and WI accordingly     enolosa a oopy thereof
for your convenlenoe and information.
            Yrustlne   w4 have satiafaotorlly       answered your inqulrlee,
we are
                                                Yours    very   truly

                                         ATTOm          C-L        OF TSXAS




         AP


         ATTOB;lEY
                 GW3,RALOF TIEX,4~